Citation Nr: 0210804	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  97-13 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to April 
1986.  He died in September 1994.  The appellant is the 
veteran's widow.  

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of July 1995 by the Atlanta, Georgia, 
Regional Office (RO).  The sole issue on appeal concerns 
entitlement to service connection for the cause of the 
veteran's death.  

In June 1999 the Board denied service connection for the 
cause of the veteran's death to include as the result of 
exposure to Agent Orange and ionizing radiation.  The 
appellant appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2000, the Court vacated the Board's June 1999 decision and 
remanded the case to the Board for further adjudication in 
light of the provisions of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appellant's claim has been obtained.

2.  A death certificate shows that the veteran died in 
September 1994 as the result of amyloidosis.  

3.  Amyloidosis was not present during service.  

4.  Amyloidosis is not shown to be a residual of inservice 
exposure to Agent Orange, nor is it deemed by regulation to 
be a disease associated with such exposure.  

5.  Amyloidosis is not shown to be a residual of inservice 
exposure to ionizing radiation, nor is it deemed by 
regulation to be a disease associated with such exposure.  

6.  At the time of the veteran's death, service connection 
was in effect for tinea pedis with tender calluses, rated as 
10 percent disabling; degenerative arthritis of the right 
knee, rated as 10 percent disabling; noncompensable tinea 
cruris and corporis; noncompensable hemorrhoids, and 
noncompensable malaria.  

7.  Amyloidosis is not causally related to a service-
connected disease or disability.  


CONCLUSIONS OF LAW

1.  Amyloidosis was not incurred in or aggravated by service, 
may not be presumed to have been incurred therein, and may 
not be presumed to have been the result of exposure to 
herbicide agents.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103(a), 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2001); 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a)).  

2.  A disability incurred in or aggravated by active service 
did not cause or contribute substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 1310, 5103, 
5103(A), 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.312 
(2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), and 3.236(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board notes that during the pendency of this 
appeal the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103(A), 5106, 5107, 5126 (West 1991 & Supp. 2001).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

After reviewing the record, the Board is satisfied that by 
virtue of the rating decision, statement of the case and 
supplemental statement of the case issued during the pendency 
of this appeal that the appellant was given notice of the 
information and medical evidence necessary to substantiate 
her claim.  Moreover, it appears that all evidence identified 
by the appellant or in her possession has been obtained and 
associated with the claims file.  The veteran's service 
medical records are on file and appear to be intact.  There 
is no indication that there are outstanding service medical 
records which have not already been associated with the 
claims file or that any medical records exist that would 
further substantiate the appellant's claim.  The RO provided 
the veteran a VA examination in October 1993 prior to his 
death, which included an opinion with respect to the etiology 
of the veteran's terminal disorder.  In addition following 
the Court's remand the Board wrote to the appellant and her 
representative and afforded them the additional opportunity 
to submit further evidence or argument.  While further 
argument in the form of an informal hearing presentation was 
provided no additional evidence was received.  Thus, the 
Board concludes that the duty to assist under the VCAA has 
been satisfied with respect to the issue on appeal.  Further 
development and further expending of VA's resources is not 
warranted as the circumstances of this case indicate that 
such development would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The veteran's death certificate shows that he died in 
September 1994, and that the immediate cause of death was 
"amyloidosis."  The official results of the veteran's autopsy 
indicated that he had severe vascular and interstitial 
amyloidosis including severe cardiac amyloidosis.  The 
arteries and the muscle fibers were severely infiltrated with 
cardiac amyloid and the heart was extremely enlarged.  There 
was amyloidosis found within the liver, spleen, and adrenals.  
The veteran had severe amyloidosis that affected virtually 
all of his organs, including the heart, and thus was 
indicated to be his cause of death.  

At the time of the veteran's death, service connection was in 
effect for tinea pedis, degenerative arthritis of the right 
knee, tinea cruris, hemorrhoids, and malaria.  

The appellant contends, in essence, that the veteran died as 
the result of his service-connected malaria, or in the 
alternative as a result of exposure to Agent Orange while 
serving in the Republic of Vietnam.  The appellant has also 
argued that the veteran's death could have resulted from 
exposure to ionizing radiation while in service.  She 
therefore alleges that she is entitled to service connection 
for the veteran's death on either a direct or presumptive 
basis.  

Governing statutory and regulatory provisions stipulate, in 
pertinent part, that service connection can be established 
for the cause of a veteran's death when a service-connected 
disability "was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a); See also 38 U.S.C.A. 
§ 1310.  This can be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of his or her 
death, or that his or her death was the result of a 
disability for which service connection should have been 
established.  

A review of the veteran's service medical records does not 
reveal that amyloidosis or any problem deemed to be a 
manifestation of amyloidosis was either diagnosed or accorded 
treatment during service.  The veteran apparently had some 
complaints in regard to his kidneys while stationed in 
Vietnam, however, the medical evidence of record does not 
demonstrate that he incurred or complained of a chronic 
kidney disorder.  Copies of letters that the veteran wrote to 
his wife from Vietnam have been associated with the claims 
folder.  These letters appear to indicate the veteran 
suffered from a kidney infection, which resolved.  The 
veteran was separated from active duty in 1986.  His 
separation medical examination does not indicate that the 
veteran had a current renal disorder or amyloidosis.  The 
medical records associated with the claims folder indicate 
that he did not receive treatment for amyloidosis until 1992.  

The veteran was afforded a VA medical examination in June 
1986.  The report of this examination is silent as to 
complaints of, findings for, or a diagnosis of amyloidosis.  

A January 1993 Hematology and Medical Oncology consultation 
report indicates that the veteran had been diagnosed with 
renal amyloidosis/nephritic syndrome and rule out multiple 
myeloma.  

An October 1993 VA medical examination indicates that the 
veteran reported being diagnosed with renal amyloidosis.  The 
veteran alleged at that time that he believed his current 
condition may have been related to the malaria which he 
incurred in 1968.  His initial symptoms of renal 
insufficiency became apparent in 1990.  The examiner opined 
that the veteran was suffering from renal failure secondary 
to amyloidosis, but that the service-connected malaria was 
not a cause of the amyloidosis.  The veteran was denied 
service connection for renal amyloidosis as secondary to 
malaria in a January 1994 rating decision.  

The veteran's death certificate indicates that the veteran 
died on September 1, 1994.  The certificate indicates that 
the immediate cause of death was amyloidosis, with congestive 
heart failure and renal failure as other significant 
conditions that contributed to death.  

The veteran's post mortem records, to include an autopsy, 
have been associated with the claims file.  These records 
confirm that the veteran had end-stage renal disease 
secondary to amyloidosis, which was diagnosed by kidney 
biopsy in June 1992.  The cause of death was listed as 
secondary to extensive multiorgan amyloidosis precipitating 
hypertensive heart disease, complete heart block, and renal 
failure.  This eventually led to cardiac and respiratory 
arrest and possibly fatal arrhythmia.  

A June 1995 letter from a private physician has been 
associated with the claims folder.  This letter indicates 
that the veteran had been a patient of the doctor's and that 
he had been diagnosed with severe amyloid heart disease, and 
renal failure.  When the veteran died, amyloidosis was found 
involving the liver, spleen, adrenals and the heart.  The 
letter indicates that the exact etiology of amyloidosis was 
broken down into several types including primary, secondary 
to multiple myeloma, secondary to chronic infectious disease 
such as tuberculosis, leprosy, or any inflammatory disease 
such as rheumatoid arthritis, or spondylitis, and lastly 
familial amyloidosis which is associated with Mediterranean 
fever.  The letter indicates that the doctor could not tell 
which if any of these exact classifications of amyloidosis 
was responsible for the veteran's death or that he could not 
rule out that it was not some sort of secondary amyloidosis 
from exposure to infection while he was in service.  The 
doctor further stated that he was unaware of any specific way 
to identify whether or not the veteran's amyloidosis was a 
secondary response to some other problem.  

The appellant provided testimony in a personal hearing at the 
RO in August 1997.  At that time she testified that in 
support of her contentions that although the veteran had 
originally been diagnosed with amyloidosis of the kidney, and 
that service connection had never been established for a 
kidney disorder, that she believed that the cause of the 
veteran's death was incurred in service.  She contended that 
the veteran incurred a kidney infection while in service and 
that this resulted in the ultimately fatal amyloidosis.  She 
also suggested that the veteran was exposed to ionizing 
radiation while in service, and that this could have 
contributed to his cause of death.  She has also alleged that 
the veteran's amyloidosis was either secondary to his 
service-connected malaria or as a result of his exposure to 
Agent Orange while serving in the Republic of Vietnam.  

As to the appellant's contentions that the veteran's cause of 
death resulted from his exposure to Agent Orange, the Board 
notes that VA, by regulatory action, has determined that 
certain disorders are deemed, presumptively, to be the 
product of exposure to a herbicide agent; See 38 C.F.R. 
§ 3.309(e).  However, the veteran was never diagnosed with 
any of the presumptive disease listed in 38 C.F.R. 
§ 3.309(e).  The Board recognizes that multiple myeloma is a 
disease listed in 38 C.F.R. § 3.309(e), and that multiple 
myeloma may result in amyloidosis.  However, the evidence of 
record is clear the veteran was not diagnosed with multiple 
myeloma and furthermore, that medical records specifically 
ruled out a diagnosis of multiple myeloma.  Accordingly, 
service connection is not warranted as per 38 C.F.R. § 3.309 
for amyloidosis.  

The evidence of record demonstrates that the veteran's 
amyloidosis caused his death.  It must be pointed out that 
this is not a disorder for which a presumption of service 
connection as a result of exposure to Agent Orange exists.  
It must also be emphasized that the medical records that 
pertained to treatment accorded the veteran do not show that 
his amyloidosis was considered to be the product of herbicide 
exposure, nor does the evidentiary record show that any such 
post mortem finding has been made.  In the absence of any 
such evidence, the appellant's contentions are no more than 
unsupported speculation that, in the absence of demonstrated 
medical training and proficiency, are of little probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The appellant has also alleged that the veteran's cause of 
death was a result of exposure to ionizing radiation.  Under 
38 C.F.R. § 3.311, a veteran who was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, may be entitled to a presumption 
of service connection for certain diseases under certain 
requirements.  The Board notes that the evidence of record 
does not demonstrate that the veteran was exposed to ionizing 
radiation.  Furthermore, the veteran's fatal amyloidosis is 
not a disease for which a presumption exists under the 
relevant regulations for radiation exposed veterans.  

The Federal Circuit Court of Appeals has held that a claimant 
must have an opportunity to prove that exposure to ionizing 
radiation during service actually caused the claimed 
disability, thereby warranting service connection under 
38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(d).  See 
Combee v. Brown, 34 F.3v 1039, 1043-44 (1994).  However, 
there is no competent medical opinion of record which links 
the amyloidosis, which was first diagnosed several years 
following service to Agent Orange, radiation exposure, or any 
other factor incurred during service.  Lay evidence or 
testimony alone, such as the appellant's belief that the 
veteran's fatal disease was linked to his service, is not 
sufficient because lay persons are not competent to offer a 
medical diagnosis or opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  See also Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

The Board is aware that at the time of the veteran's death 
service connection was in effect for tinea pedis, 
degenerative arthritis of the right knee, tinea cruris and 
corporis, hemorrhoids, and malaria.  The medical evidence of 
record is silent as to any connection between the service-
connected disabilities and the cause of the veteran's death.  
Although the appellant has alleged that the service-connected 
malaria may have contributed to the cause of the veteran's 
death, this contention is not supported by the evidence of 
record.  A June 1995 opinion has been associated with the 
claims folder by a private physician that indicated that he 
could not rule out that an infection incurred while in 
service did not result in the amyloidosis.  However, there is 
no evidence of record, which indicated that a disease 
incurred while in service, to include the veteran's malaria, 
did result in the fatal amyloidosis.  There are no objective 
medical findings, which support the appellant's contentions 
that there is a relationship between the veteran's malaria 
and his ultimately fatal amyloidosis.  

In sum, the veteran died of amyloidosis for which he was not 
service connected at his death.  Such disease is not shown by 
the medical evidence to have been related to his military 
service, including his service-connected disabilities, 
exposure to Agent Orange or his alleged inservice radiation 
exposure.  Here, the appellant has failed to introduce any 
medical evidence, which states a connection between the 
veteran's cause of death and an inservice injury, disease or 
activity.  Competent medical evidence is required when a 
determinative issue involves medical causation or a medical 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  She 
has not demonstrated that she has medical training, or is 
otherwise competent to render the medical opinions; 
accordingly, her contentions are merely speculative and are 
of no probative value in determining service connection.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, the 
appellant's assertions to the effect that the service-
connected malaria, a possible exposure to Agent Orange or 
radiation, is related to the cause of death is neither 
competent nor probative of the issue in question.  In the 
absence of such evidence, the Board has no alternative but to 
deny the appellant's claim.  In so doing, the Board 
emphasizes that it neither minimizes the veteran's service to 
his country nor doubts the sincerity of the appellant's 
contentions; however, given the evidence before us we 
unfortunately have no option to find otherwise.  Thus, 
service connection for the cause of the veteran's death is 
not warranted.  

For the reasons and bases explained above, the preponderance 
of the evidence is against the claim for service connection 
for the cause of the veteran's death.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for the cause of the veteran's death, to 
include as a result of exposure to Agent Orange or ionizing 
radiation, is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

